DETAILED ACTION
This action responds to Application number 17140785, filed 01/04/2021.
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2021 and 07/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  language “by apply the destination selection rule” (e.g. claim 1, line 19) is grammatically incorrect, as “apply” does not agree with the remainder of the clause.  This could be corrected by, for example, amending to “by applying the destination selection rule”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 11-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 (for claims 1-5 and 7) and 9 (for claims 11-15 and 17) of U.S. Patent No. 10884647 in view of Sanvido (US 2008/0114930 A1).  Although the claims are not identical, they represent broadened versions of claims 1 and 9 of Patent No. 10884647, with the addition of limitations taught by Sanvido.

Sanvido discloses the following:
cache migration (¶ 35);
a destination selection rule for determining destination locations within the second memory for the data stored in the first memory, the The controller runs a wear leveling algorithm (wear-level rule) which determines which pages to write to;
apply the destination rule by moving data in the first memory to memory locations of the second memory of the memory device with a lowest wear level (¶ 35).  Pages with the lowest CLW counts (lowest wear level) are selected first for writing data relocated from another location.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the wear leveling of Patent No. 10884647 as selecting pages with the lowest amount of wear for the destination, as in Sanvido, because Sanvido suggests that doing so would equalize the writes across the memory to maximize life (¶ 35)

Additionally, 1-5, 7, 11-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 (for claims 1-5 and 7) and 17 (for claims 11-15 and 17) of U.S. Patent No. 10521146 in view of Sanvido (US 2008/0114930 A1), for similar reasons noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boysan et al (US 2016/0225459 A1) in view of Sanvido et al (US 2008/0114930 A1), further in view of Porzio et al (US 2017/0315734 A1).

Re claim 1, Boysan discloses the following:
A method of operating a memory device, the method comprising: (p. 1, ¶ 1-2).  The system discloses a method of operation a semiconductor memory (memory device);
at a memory controller: (Fig. 3, controller 308).  The controller is a memory controller;
a cache migration rule specifying a migration initiation condition for initiation of a migration operation to migrate data stored in a first memory to a second memory (Fig. 4; ¶ 35-37 and 41).  The controller bases the decision on whether to begin folding (migrating) from the SLC portion (first memory) to the MLC portion (second memory) based on a variety of factors, which collectively comprise the migration initiation condition;
the first memory comprising memory cells of a first cell configuration and the second memory comprising memory cells of a second cell configuration (Abstract).  The memory is divided into a first portion containing SLC cells (first cell configuration) and a second portion containing MLC cells (second cell configuration);
a wear-level rule (¶ 11).  The migration can occur along with garbage collection, which can include wear leveling (a wear leveling rule);
retrieving a current memory device operational condition, and determining whether the current memory device operational condition satisfies the migration initiation condition specified by the cache migration initiation rule; and responsive to the cache migration initiation rule being satisfied, performing a migration operation by moving at least a portion of data stored in the first memory to the second memory of the memory device by moving the data stored in the first memory to destination memory locations of the second memory (Fig. 4).  The controller determines whether the memory operation factors (cache migration initiation rule) are satisfied, and if so, triggers migration from the SLC (first memory) to destination locations in the MLC (second memory).

Boysan discloses that the migration/garbage collection can implement wear leveling; while it is well known in the art that wear leveling often functions by selecting a location with a lowest amount of wear for writing, this is not explicitly stated by Boysan.  Accordingly, in the interest of furthering compact prosecution, Examiner has provided Sanvido.

Sanvido discloses the following:
cache migration (¶ 35);
a destination selection rule for determining destination locations within the second memory for the data stored in the first memory, the destination selection rule comprising a wear-level rule (¶ 35).  The controller runs a wear leveling algorithm (wear-level rule) which determines which pages to write to;
apply the destination rule by moving data in the first memory to memory locations of the second memory of the memory device with a lowest wear level (¶ 35).  Pages with the lowest CLW counts (lowest wear level) are selected first for writing data relocated from another location.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the wear leveling of Boysan as selecting pages with the lowest amount of wear for the destination, as in Sanvido, because Sanvido suggests that doing so would equalize the writes across the memory to maximize life (¶ 35)

Boysan discloses using configuration information such as a folding policy (SLC cache initiation rule), a wear-level rule, and analyzing system performance (operational condition), but Boysan and Sanvido do not explicitly disclose the controller “retrieving” 

Porzio discloses a memory device controller, configured to perform operations comprising: retrieving [configuration information] (Fig. 1; p. 2, ¶ 17-18, 21, and 24).  The host communicates features/protocols (configuration information) to the memory device and memory controller (p. 2, ¶ 21).  The memory device is configured to receive the configuration information from the host (p. 2, ¶ 24).  The memory controller is configured to support the required features, and this information is stored in respective registers (¶ 18).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the controller having configuration information of Boysan (combined with Sanvido) to retrieve the configuration information, such as the cache initiation rule, destination selection rule, and operational condition of Boysan (combined with Sanvido), in the same way that Porzio retrieves configuration information, because it would be combining prior art elements according to known methods to yield predictable results.  Boysan (combined with Sanvido) discloses using the specific configuration information of the SLC cache initiation rule, source selection rule, and operational condition.  Porzio discloses retrieving configuration information.  It would have been obvious to one having ordinary skill in the art to apply the retrieving of configuration information of Porzio to the specific configuration information of Boysan (combined with Sanvido), because each element would merely have performed the same function as it did separately.  The configuration information rules of Boysan (combined with Sanvido) would control memory operation in the same way regardless of whether they need to be “retrieved”, and the sending/retrieving of configuration information in Porzio would still be sending/receiving configuration information regardless of the specific type of configuration information sent/received.  Furthermore, this combination would yield the predictable result of allowing the controller of Boysan (combined with Sanvido) to receive additional settings that may not already be programmed into the controller.

Re claim 2, Boysan, Sanvido, and Porzio disclose the method of claim 1, and Boysan further discloses that the first cell configuration is a Single Level Cell (SLC) configuration and the second cell configuration is a Multi-Level Cell (MLC) configuration (¶ 35-37 and 41).  The memory is divided into an SLC and MLC portion; data is folded (migrated) from the SLC to MLC portion.

Re claim 3, Boysan, Sanvido, and Porzio disclose the method of claim 1, and Boysan further discloses that the first memory is an SLC cache (¶ 35-37 and 41).  The SLC portion (first memory) is an SLC memory, and can temporarily store data, so it can be considered an “SLC cache”.

Alternatively, even assuming, arguendo, that the SLC/MLC memories of Boysan were not “caches”, Sanvido discloses performing wear leveling (migrating according to a wear leveling rule) on cache memory (first memory is an SLC cache) (¶ 35).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to utilize the SLC memory of Boysan (combined with Porzio) as a cache, as in Sanvido, because it would be obvious to try using the memory for caching, because it would be choosing from a finite number of identified, predictable solutions (temporarily storing data or persistently storing data) with reasonable expectation of success (in either case, the memory could still be migrated from one location to another).

Re claim 4, Boysan, Sanvido, and Porzio disclose the method of claim 1, and Boysan further discloses that the migration initiation condition comprises a comparison of one or more of: a command queue depth, an amount of free space in the first memory, a temperature of the memory device, a power consumption of the memory device, a degree of fragmentation of the memory device, a level of data fragmentation of the second memory, a current block erase count of the first memory, a current block erase count of the second memory, a write amplification factor of the first memory, or a current write amplification factor of the second memory to a threshold (¶ 35-37 and 41).  The migration initiation condition can comprise comparing a plurality of factors to a threshold, including an available storage capacity of the system (an amount of free space in the first memory), a power mode (power consumption of the memory device), and a write amplification factor (write amplification factor of the first memory, or a current write amplification factor of the second memory).

Re claim 5, Boysan, Sanvido, and Porzio disclose the method of claim 1, and Boysan further discloses that the first memory is a cache (¶ 35-37 and 41).  The SLC portion (first memory) is an SLC memory, and can temporarily store data, so it can be considered a “cache”.

Alternatively, even assuming, arguendo, that the SLC/MLC memories of Boysan were not “caches”, Sanvido discloses performing wear leveling (migrating according to a wear leveling rule) on cache memory (first memory is a cache) (¶ 35).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to utilize the SLC memory of Boysan (combined with Porzio) as a cache, as in Sanvido, because it would be obvious to try using the memory for caching, because it would be choosing from a finite number of identified, predictable solutions (temporarily storing data or persistently storing data) with reasonable expectation of success (in either case, the memory could still be migrated from one location to another).

Re claim 6, Boysan, Sanvido, and Porzio disclose the method of claim 1, and Boysan further discloses the following:
a cache termination condition rule specifying a migration termination condition for terminating an in-progress migration operation; and (Fig. 4; p. 4, ¶ 35-37).  Conversely, conditions that cause folding to be delayed (terminated), such as capacity being above a threshold, being on battery power, being above a garbage collection threshold, or being above an I/O threshold, are termination conditions; once the folding causes a condition to be above a corresponding threshold, an in-progress folding (migration) operation is delayed (terminated) until future conditions cause it to restart;
wherein performing the migration operation comprises checking for the migration termination condition, and responsive to detecting the migration termination condition, terminating the migration operation (Fig.4).  The controller determines (checking) if a set of conditions (termination condition) are satisfied to cause folding to be delayed (terminated).

Porzio discloses retrieving [configuration information] (Fig. 1; p. 2, ¶ 17-18, 21, and 24).  The host communicates features/protocols (configuration information) to the memory device and memory controller (p. 2, ¶ 21).  The memory device is configured to receive the configuration information from the host (p. 2, ¶ 24).  The memory controller (NAND controller) is configured to support the required features, and this information is stored in respective registers (¶ 18).  The memory can be a NAND (¶ 17), so the controller is a NAND controller.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Boysan, Sanvido, and Porzio, for the reasons noted in claim 1 above.

Re claim 7, Boysan, Sanvido, and Porzio disclose the method of claim 1, and Boysan further discloses a source selection rule specifying an ordering for selection of data in the first memory during the migration operation; and wherein performing the migration operation comprises moving data in the ordering provided by the source selection rule (¶ 38).  Folding (migration) can be based on an ordering of relative coldness of data, wherein data that is relatively colder is selected for folding first (i.e. in a specified order).

Porzio discloses retrieving [configuration information] (Fig. 1; p. 2, ¶ 17-18, 21, and 24).  The host communicates features/protocols (configuration information) to the memory device and memory controller (p. 2, ¶ 21).  The memory device is configured to receive the configuration information from the host (p. 2, ¶ 24).  The memory controller (NAND controller) is configured to support the required features, and this information is stored in respective registers (¶ 18).  The memory can be a NAND (¶ 17), so the controller is a NAND controller.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Boysan, Sanvido, and Porzio, for the reasons noted in claim 1 above.

Re claims 11-17, Boysan, Sanvido, and Porzio disclose the methods of claims 1-7 above, respectively; accordingly, they also disclose memory devices implementing those methods, as in claims 11-17, respectively (see Boysan, claim 15).

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boysan in view of Sanvido, further in view of Porzio, further in view of Blagodurov et al (US 2016/0170919 A1).

Re claim 8, Boysan, Sanvido, and Porzio disclose the method of claim 1, and Porzio further discloses retrieving [configuration information] (Fig. 1; p. 2, ¶ 17-18, 21, and 24).  The host communicates features/protocols (configuration information) to the memory device and memory controller (p. 2, ¶ 21).  The memory device is configured to receive the configuration information from the host (p. 2, ¶ 24).  The memory controller (NAND controller) is configured to support the required features, and this information is stored in respective registers (¶ 18).  The memory can be a NAND (¶ 17), so the controller is a NAND controller.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Boysan, Sanvido, and Porzio, for the reasons noted in claim 1 above.



Blagodurov discloses a migration parameter rule specifying a maximum power level used during migration; and wherein performing the migration comprises keeping a power level of the memory device below the maximum power level during migration (¶ 19).  The migration controller enforces a migration traffic limit to keep power/energy consumption (power level) below an objective level (maximum).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the migration of Boysan (combined with Sanvido and Porzio) to regulate migration to control power usage, as in Blagodurov, because Blagodurov suggests that this would reduce energy consumption (¶ 34).

Re claim 9, Boysan, Sanvido, Porzio, and Blagodurov disclose the method of claim 8, and Blagodurov further discloses that performing the migration operation comprises keeping a power level of the memory device below the maximum power level during migration comprises controlling a speed by which the migration operation operates (¶ 19).  The migration controller enforces a limit on the rate of data transfers (controlling a speed) in order to keep power/energy consumption below an objective (maximum power level).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Boysan, Sanvido, Porzio, and Blagodurov, for the reasons noted in claim 8 above.

Re claim 10, Boysan, Sanvido, Porzio, and Blagodurov disclose the method of claim 9, and Blagodurov further discloses that controlling a speed by which the The limit on traffic rate can be enforced by using a delay once the maximum traffic rate is reached.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Boysan, Sanvido, Porzio, and Blagodurov, for the reasons noted in claim 8 above.

Re claims 18-20, Boysan, Sanvido, Porzio, and Blogodurov disclose the methods of claims 8-10 above, respectively; accordingly, they also disclose memory devices implementing those methods, as in claims 18-20, respectively (see Boysan, claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132